Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Glacier Production Exceeds 50 mmcf/d with the Commissioning of Advantage's New Gas Plant (TSX: AAV, NYSE: AAV) CALGARY, April 19 /CNW/ - Advantage Oil and Gas Ltd. ("Advantage" or "the Company") is pleased to announce that our new 100% working interest gas plant at Glacier ("Glacier gas plant") was brought on-stream ahead of schedule with production rates exceeding 50 mmcf/d (8,300 boe/d). This milestone represents another key step in the development of our significant Montney reserves and resource potential at Glacier. << Glacier Production Exceeds 50 mmcf/d (8,300 boe/d) - Construction of new facilities and gas gathering system expansions were completed ahead of schedule and on-budget leading to an earlier than anticipated commissioning of Advantage's new 100% W.I. gas plant in March 2010. The new Glacier gas plant is now operating at throughput rates between 50 to 55 mmcf/d. - Our current production capability at Glacier exceeds 90 mmcf/d which includes all new wells tested to-date in both the Upper and Lower Montney zones. The plant is currently producing at its maximum capacity with a total of 19 net (28 gross) Montney wells on production. An additional 8 net (8 gross) wells, with combined production capability of 31 mmcf/d are fully equipped and will be brought on-production in the future to maintain our facilities at capacity. Five net (5 gross) additional Montney wells which were drilled in Q1 2010 will be completed and equipped for production following spring break-up. The amount of excess field production capability above our current plant capacity is a result of our successful 2009 drilling program which demonstrated well test rates that exceeded expectations and proved up a large portion of our undrilled acreage at Glacier. - The completion of our Glacier gas plant will eliminate third party processing fees and is anticipated to reduce operating costs at Glacier from $8.25/boe to approximately $2.75/boe which will significantly improve the netbacks realized for our Montney gas production. - A new TCPL sales gas pipeline connection was also completed and sales gas is now being delivered directly to TCPL from our Glacier gas plant. - We have also retained the option to direct additional volumes to the Wembley gas plant which provides for operational flexibility. Planning and Evaluation of Future Growth Underway - We will provide additional guidance and growth plans for Glacier on or about mid-year 2010. Incorporation of recent cost data, well performance, technology improvements and economic analyses will be factored into our go forward planning and review. >> Advisory The information in this press release contains certain forward-looking statements, including within the meaning of the United States Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future intentions or performance. All statements other than statements of historical fact may be forward-looking statements.
